Exhibit 99.2 March 22nd, 2017 Table of Contents Letter to Shareholders 3 Management’s Discussion & Analysis of Financial Condition and Results of Operations 5 Management’s Responsibility for Financial Reporting and Report on Internal Control over Financial Reporting 28 Independent Auditors’ Reports 30 Consolidated Financial Statements 32 Notes to Consolidated Financial Statements 36 Corporate Information 62 Shareholder Information 63 2 Dear Shareholder, Throughout 2016, the NOVADAQ team achieved many milestones, marked by strong demand for our SPY fluorescence imaging technology. We also made meaningful progress by enhancing our product portfolio, broadening our sales reach, and moving toward greater revenue predictability. Financial results for the full-year 2016 included revenue of U.S.$80.1 million, a 25% increase over full year 2015. Recurring revenues for the full year were U.S.$32.9 million, representing a 41% year-over-year increase. We are proud of our leadership position, validated by: • Use of SPY imaging technology in more than 75 different applications; • More than 260,000 procedures have been performed as of December 31, 2016; • SPY technology featured in more than 230 peer reviewed publications; and • An installed base of over 930 systems worldwide as of December 31, 2016 Our imaging technology allows real time, visual physiologic assessment and objective analysis of blood flow in vessels, tissue perfusion, and critical anatomical structures in the operating room – an estimated $2.7 billion in the U.S. market alone. We are encouraged by the continued momentum our platform is gaining. Procedures performed using SPY systems in 2016 increased 35% over 2015 and our installed base grew 31% year over year. Our comprehensive imaging technology portfolio includes SPY ELITE for open surgery, PINPOINT for minimally invasive surgery, our newly launched SPY-PHI open field portable hand held imager and LUNA for chronic wounds. We also saw strong sales growth for our Dermacell advanced tissue products, which leverage clinical and call point synergy between the use of tissue and the visual assessment of the quality of tissue perfusion using our imaging technology. Comprehensive, Market-Leading Imaging Solutions SPY ELITE continued to gain adoption in breast reconstruction. Its ability to identify poorly perfused tissue is proving to be an absolute necessity in the growing direct-to-implant market, whereby patients have a complete reconstruction at the time of mastectomy. SPY ELITE is also becoming essential in nipple sparing mastectomy which leads to a much more aesthetically pleasing reconstruction. The value of our PINPOINT system has been documented in colorectal surgery, where actionable images lead to reductions in anastomotic leaks and complications. PINPOINT has recently benefited from several enhancements making it the highest performing laparoscopic fluorescence imaging system in the market today. During 2016, we launched our 5.0 millimeter laparoscope that expanded PINPOINT's functionality to include procedures that routinely were not performed using a 10 millimeter laparoscope, such as laparoscopic cholecystectomy. The 2016 launch of our S1 camera now delivers the very best combination of white light and fluorescence imaging to surgeons performing a variety of minimally invasive surgeries. In January 2017, the U.S. FDA 510(k) cleared our new SPY-PHI open surgery, portable handheld fluorescence imaging system. SPY- PHI will launch in Q2 2017 and we anticipate that the smaller footprint and lower cost of entry will make it a viable option where SPY ELITE historically could not be justified due to capital cost or procedure volumes. The LUNA System allows physicians treating cardiovascular diseases such as chronic foot wounds the opportunity to visually observe blood flow to tissue in the extremities. Although it is too early to be definitive, recent studies indicate that LUNA may be a biomarker to direct patients to hyperbaric oxygen therapy. DermACELL Advanced Human Dermal Matrix NOVADAQ is the exclusive worldwide distributor of LifeNet Health’s Dermacell tissue products, by far the most advanced human dermal matrix in the market. As a result of LifeNet Health’s proprietary processing, Dermacell’s sterility properties are unmatched and offer a significant clinical advantage. We are pleased with our continued progress towards gaining market share in the use of Dermacell tissue in breast reconstruction surgery – currently a $400 million U.S. market opportunity. In wound care, we are utilizing the benefits of Dermacell to provide a cost-effective, one-application treatment solution for patients with chronic lower extremity ulcerations. 3 The Cigna Health Insurance published coverage policy issued on February 15, 2017 includes coverage for Dermacell when used in association with covered medically necessary breast reconstruction procedures and for the treatment of certain diabetic foot ulcers for which standard wound therapy has failed. Dermacell approved coverage across multiple payers now exceeds 108 million lives. Clinical Developments Our FILM trial is a randomized, prospective, open label, multi-center North American study of 150 patients assessing the safety and utility of lymph node mapping with our PINPOINT system in patients with uterine and cervical cancers. Data from the FILM trial is intended to support future regulatory product labeling submissions.Enrollment is complete, analysis of the data is underway and we anticipate presentation of the results in the second half of 2017. Leadership Our leadership was strengthened with two key additions to our Board of Directors. Karen Licitra joined us in September 2016, bringing her 30-year experience with Johnson and Johnson in sales, marketing, commercial and general management. At the beginning of 2017, Lisa Colleran joined our Board of Directors. Lisa served as chief executive officer of LifeCell Corporation and has more than 30 years of experience leading medical device companies, growing markets and creating shareholder value. Their experience and leadership will be highly valuable as we continue to grow. Looking Ahead In closing, I believe we are in our strongest position ever. We ed December 31, 2016 [2015 – 14%]. Property and equipment, net is as follows December 31, 2016 December 31, 2015 $ $ Canada United States Outside North America Total Intangible assets are domiciled as follows December 31, 2016 December 31, 2015 $ $ Canada Outside Canada Total 18. SUBSEQUENT EVENT On January 6, 2017, the Company entered into a credit facility consisting of a term and revolving loan that will provide the Company with new financing of up to $60,000,000.As a result, the Company’s existing revolving credit agreement [Note 16] was terminated.Under the terms of the new credit facility, up to $30,000,000 will be available under a term loan agreement in three equal tranches of $10,000,000 between January 6, 2017 and December 31, 2018, with principal repayments commencing on February 1, 2019 payable in equal monthly payments over a period of 36 months.The term loan bears interest at LIBOR plus 7.20%.In addition, the Company has the option to borrow up to $30,000,000 through a revolving loan for a term of up to 60 months, with an additional $15,000,000 to be committed if certain conditions are met.The borrowings available under the revolving loan is subject to a borrowing base formula. The revolving loan bears interest at LIBOR plus 4.25%.The credit facility is subject to certain financial covenants and reporting requirements and is secured by a General Security Agreement constituting a first ranking security interest in all personal property of the Company. On January 6, 2017, the Company received proceeds of $9,413,458 for the first tranche of the term loan, net of transaction costs for professional and legal fees in the amount of $586,542. | 61 | Corporate Information DIRECTORS OFFICERS William A. Mackinnon, FCPA, FCA**, 2* Rick Mangat, Ph.D. Chairman President and Chief Executive Officer Lisa Colleran Roger Deck, CPA, CA Corporate Director Chief Financial Officer Anthony F. Griffiths1, 3* Derrick Guo, JD, CPA, CA Corporate Director General Counsel & Corporate Secretary Karen A. Lictra3 Lori Swalm Corporate Director Senior Vice President, Regulatory, Clinical & Economic Affairs Rick Mangat, Ph.D. Tom Tamberrino President and Chief Executive Officer Vice-President, Sales & Marketing Patrice Merrin1*, 2 Corporate Director Thomas Wellner1,2 CORPORATE OFFICE President and CEO, Revera Inc. Novadaq Technologies Inc. 5090 Explorer Drive, Suite 202 Robert S. White3 Mississauga, Ontario L4W 4TW President and CEO, Entellus Medical, Inc. T905.629.3822 T1.855.NOVADAQ (668.2327) F905.247.0656 www.novadaq.com 1 Governance Committee 2 Audit Committee 3 Compensation Committee * Denotes Committee Chair ** Denotes Chairman of the Board | 62 | Shareholder Information AUDITORS MARKETS KPMG LLP The Company’s common shares are listed on the Toronto 333 Bay Street, Suite 400 Stock Exchange (“TSX”) under the symbol “NDQ” Toronto, Ontario and Nasdaq (“NASDAQ”) under the symbol “NVDQ”. M5H 2SZ ANNUAL MEETING Novadaq will hold its Annual and Special Meeting of the LEGAL COUNSEL Shareholders on May 17, 2017 at 9:30 a.m. at Stikeman Elliott LLP Stikeman Elliott LLP 5300 Commerce Court West 5300 Commerce Court West 199 Bay Street 199 Bay Street, Suite 5300 Toronto, Ontario M5L 1B9 Toronto, Ontario M5L1B9 TRANSFER AGENT ON THE INTERNET Computershare Trust Company of Canada Interested investors may browse Novadaq’s corporate 100 University Avenue website at www.novadaq.com to obtain regularly Toronto, Ontario M5J 2Y1 updated information, including press releases, webcasts, share trading data, regulatory filings and financial statements. INVESTOR RELATIONS Please direct inquiries and shareholder requests to: Lynn Pieper Lewis or Leigh Salvo (415) 937-5404 email: investors@novadaq com TRADEMARKS NOVADAQ, SPY, SPY PAQ, SPY ELITE, SPY Q, SPY-Q, SPY-QCM, SPY CSF, SPY COLOR-SEGMENTED FLUORESCENCE, iSPIES, SPY AGENT, SPY-PHI, SPY-PHI, SPYPHI, LUNA, LUNA PAQ, PINPOINT, PINPOINT S1, PINPOINT S3, PINPOINT PAQ, NOVADAQ PINPOINT, PINPOINT A SPY TECHNOLOGY, NOVADRAPE, PILLAR, FILM, IMAGING ILLUMINATED, ILLUMINATED BY SPY FLUORESCENCE, NOVAGREEN, N1 and Illumination Square Design.
